DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to applicant’s correspondences of 7/20/2021 and 8/27/2021. 
Claims 1 and 14 have been amended.  
Claims 1, 3 – 8, 10 – 14, and 16 are allowed.    
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/20/2021 has been entered.


Information Disclosure Statement
The information disclosure statements (IDS) dated 04/20/2021 and 04/20/2021 have been received and considered.

Examiner’ Statement of Reasons for Allowance
The following is an examiner’s statement of the reasons for indication of the allowable claimed subject matter.
Rombouts et al. (US 9264899) (hereafter Rombouts) discloses a mobile device, including: a wireless communication interface; a memory storing a secure software application; and a processor in communication with the memory, the processor being configured to: transmit an authentication challenge to the SIM card; receive an authentication response from the SIM card; verify the authentication response from the SIM card; and enable the secure software application when the authentication response from the SIM card is verified
Leleu (US 2018/0240100) (hereafter Leleu) discloses a method that can include: transmitting, to a terminal of the user via the server, an impenetrable program that can configure the terminal to display, on a display screen of the terminal, an image of a keypad having a randomly defined key distribution, the image including frames that are separately unintelligible for the user and are consecutively displayed at a rate suitable for using the persistence of the visual system of the user; executing the program via the terminal; gathering, via the terminal, positions of the display screen, designated by the user in relation to the displayed image of the keypad; transmitting, to the server via the terminal, the positions designated by the user, and verifying, via the server, the designated positions, the user being authenticated if the designated positions in the displayed image correspond to a secret authentication code of the user.
Shibutani et al. (US 2010/0091991) (hereafter Shibutani) discloses a configuration that efficiently executes cryptographic processing to which a plurality of different F-functions are applied is provided. In a configuration that executes cryptographic processing by performing round operations to which different F-functions are selectively applied, a plurality of F-function correspondence tables, each corresponding to one of the F-functions, in which input values and output values or intermediate values are associated with each other are stored in a memory;
Gifford (US 9887975 B1) (hereafter Gifford) discloses an authentication method that comprises receiving a request for a digital signature of data from a delegate computer over a secure channel using cryptography to provide authentication, wherein the secure channel comprises at least one wireless communications link; displaying information derived from the data; prompting a user for approval of the request with information derived from the data; in response to receiving approval from the user, creating the digital signature of the data using one or more private keys stored in a key enclave; and sending the digital signature to the delegate computer over the secure channel

sending to a secure element at least one execution command of an internal processing (F) to be executed by the secure element, wherein the at least one response datum comprises a datum coded on multiple bits, 
splitting the multiple bits into a first portion and a second portion, 
receiving at least one response datum (y) produced by the internal processing (F) executed by the secure element, the response datum (y) being specific to the secure element, 
updating the cryptographic program (P) according to the at least one response datum (y), such that the output data produced by the cryptographic program (P) before and after the updating are different, wherein the updating of the cryptographic program (P) comprises modifying a content of the correspondence table stored in the memory on the basis of the first portion, and modifying, on the basis of the second portion, of the at least one external encoding function
Claim 12 discloses a method that incorporates all of claim 1 which is consistent with the specification.
Claim 14 discloses a terminal that is substantially equivalent to the system of claim 1 and is allowed by the same reasons. Claims 3 – 8, 10, 11, 13 and 16 each depend on the claim 1.  Accordingly, claims 1, 3 – 8, 10 – 14, and 16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313) 446-6530. The examiner can normally be reached on Monday to Thursday 8am- 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/V.I.G./
Examiner, Art Unit 2431

/LYNN D FEILD/Supervisory Patent Examiner, Art Unit 2431